UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2200


KIMBERLY LYNN SOUDER,

                  Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION, Columbia, Maryland,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00854-PJM)


Submitted:    February 23, 2009             Decided:   March 9, 2009


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Lynn Souder, Appellant Pro Se.    Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kimberly    Lynn    Souder       appeals   the    district       court’s

order    dismissing    for   lack   of       jurisdiction    her     civil    action

against the Social Security Administration.                   We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                     Souder v. Social

Security Administration, No. 8:08-cv-00854-PJM (D. Md. Oct. 14,

2008).     We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented    in     the    materials

before   the   court   and     argument      would   not    aid    the    decisional

process.

                                                                            AFFIRMED




                                         2